Case 1:19-sw-05377-KLM Document 1-1 Filed 04/03/19 USDC Colorado Page 1 of 36




                                           AFFIDAVIT

        I, Michael A. Thrapp, being duly sworn, hereby depose and state that the following is

 true to the best of my information, knowledge, and belief:


                       INTRODUCTION AND AGENT BACKROUND

     1. Your affiant is a sworn police officer with the Aurora Police Department and has been

         employed as a Detective by the Aurora Police Department (APD) for 35 years with

         various assignments to include 8 years with the Intelligence Unit with duties of working

         undercover operations on criminal activity involving gambling, illegal narcotics, and

         various organized crime investigations. Your affiant further spent 8 years with Gang

         Intervention Unit with various duties to include investigations of Criminal Street gangs

         involved in illegal narcotics, weapons violations, and the violent crimes of assault,

         robbery and homicide. Your affiant has been assigned as a Task Force Officer (TFO) to

         the Federal Bureau of Investigation (FBI) Rocky Mountain Safe Streets Task Force

         (RMSSTF) for over 8 years which investigates violent crimes in the Denver

         Metropolitan area to include business robberies and other violent crimes.

     2. This affidavit is submitted in support of an application for a search warrant for the place

         described in Attachment A (hereinafter “Subject Premises,”), and the computer(s)

         located therein, there being probable cause to believe that located in the place described

         in Attachment A are items described in Attachment B, being evidence, fruits, and

         instrumentalities of violations of 18 U.S.C. § 1039, Fraud in Connection with Obtaining

         Confidential Phone Records.




                                                                                                      1
Case 1:19-sw-05377-KLM Document 1-1 Filed 04/03/19 USDC Colorado Page 2 of 36




    3. This affidavit is submitted in support of an application for a warrant to search 308

       Mountain View Road Unit B in the town of Johnstown, county of Weld, state of Colorado

       relating to the investigation of unlawful legal demands submitted to T-Mobile, Sprint, and

       Verizon Wireless by Matthew Marre and any co-conspirators, which is more fully

       described in Attachment A, for the evidence, fruits, and instrumentalities of violations of

       18 U.S.C. § 1039 (Fraud in Connection with Obtaining Confidential Phone Records).

    4. Your affiant believes Matthew Marre contacted the law enforcement assistance divisions

       of Verizon, Sprint and T-Mobile, and fraudulently claimed to be a law enforcement

       officer in the State of Colorado. Marre claimed he was investigating an emergency that

       potentially involved death or serious injury for the purpose of obtaining legally protected

       information without a court of record legal process.

    5. Based on your affiant’s training and experience and the facts set forth in this affidavit,

       your affiant submits that there is probable cause to believe that evidence is located at

       308 Mountain View Road in the town of Johnstown, county of Weld, state of Colorado

       as described in this affidavit and further in Attachment A contains such things listed in

       Attachment B which contain evidence of violations of 18 U.S.C. 1039.


    6. Because this affidavit is being submitted for the limited purpose of securing a search

       warrant, I have not included each and every fact known to me concerning this

       investigation. I have set forth facts that I believe are necessary to establish probable

       cause to believe that evidence, fruits, and instrumentalities of violations of 18 U.S.C. §

       1039 are presently located at the Subject Premises.




                                                                                                    2
Case 1:19-sw-05377-KLM Document 1-1 Filed 04/03/19 USDC Colorado Page 3 of 36




    7. Your affiant has obtained the facts set forth in this affidavit through personal

       participation in the investigation described below; from oral and written reports of other

       law enforcement officers participating in this and related investigations; from interviews

       of sources of information; and from records, documents and other evidence obtained

       during this investigation. This affidavit is intended to show merely that there is

       sufficient probable cause for the requested warrant to search the listed premises for

       evidence of violations of 18 U.S.C. § 1039 and does not set forth all of your affiant’s

       knowledge about this matter.

                                    TECHNICAL TERMS

    8. In this affidavit, the terms “computers” or “digital storage media” or “digital storage

       devices” may be used interchangeably, and are intended to include any physical object

       upon which computer data can be recorded as well as all types of electronic, magnetic,

       optical, electrochemical, or other high speed data processing devices capable of

       performing logical, arithmetic, or storage functions, including desktop and laptop

       computers, mobile phones, tablets, server computers, game consoles, network hardware,

       hard disk drives, RAM, floppy disks, flash memory, CDs, DVDs, and other magnetic or

       optical storage media.


                            SEIZURE AND SEARCH OF COMPUTERS

    9. As described above and in Attachment B, your affiant submits that if computers or

       storage media are found at the Subject Premises, there is probable cause to search and

       seize those items for the reasons stated below. Some of these electronic records might

       take the form of files, documents, and other data that is user-generated. Some of these


                                                                                                 3
Case 1:19-sw-05377-KLM Document 1-1 Filed 04/03/19 USDC Colorado Page 4 of 36




       electronic records, as explained below, might take a form that becomes meaningful only

       upon forensic analysis. They may be seized and searched on-scene, and/or searched off-

       scene in a controlled environment.


    10. For example, based on your affiant’s knowledge, training, and experience, I know that a

       powered-on computer maintains volatile data. Volatile data can be defined as active

       information temporarily reflecting a computer's current state including registers, caches,

       physical and virtual memory, network connections, network shares, running processes,

       disks (floppy, tape and/or CD-ROM), and printing activity. Collected volatile data may

       contain such information as opened files, connections to other computers, passwords

       used for encryption, the presence of anti-forensic tools, or the presence of programs

       loaded in memory that would otherwise go unnoticed. Volatile data and its

       corresponding evidentiary value is lost when a computer is powered-off and unplugged.


    11. Based on your affiant’s knowledge, training, and experience, I know that computer files

       or remnants of such files can be recovered months or even years after they have been

       downloaded onto a storage medium, deleted, or viewed via the Internet. Electronic files

       downloaded to a storage medium can be stored for years at little or no cost. Even when

       files have been deleted, they can be recovered months or years later using forensic tools.

       This is so because when a person “deletes” a file on a computer, the data contained in

       the file does not actually disappear; rather, that data remains on the storage medium until

       it is overwritten by new data. Therefore, deleted files, or remnants of deleted files, may

       reside in free space or slack space—that is, in space on the storage medium that is not




                                                                                                 4
Case 1:19-sw-05377-KLM Document 1-1 Filed 04/03/19 USDC Colorado Page 5 of 36




       currently being used by an active file—for long periods of time before they are

       overwritten. In addition, a computer’s operating system may also keep a record of

       deleted data in a “swap” or “recovery” file.


    12. Also, again based on your affiant’s training and experience, wholly apart from user-

       generated files, computer storage media contain electronic evidence of how a computer

       has been used, what it has been used for, and who has used it. This evidence can take

       the form of operating system configurations, artifacts from operating system or

       application operation, file system data structures, virtual memory “swap” or paging files,

       and shadow copies of previous versions of systems or files, or paging files. Computer

       users typically do not erase or delete this evidence because special software is typically

       required for that task. However, it is technically possible to delete this information.

       Data on the storage medium not currently associated with any file can provide evidence

       of a file that was once on the storage medium but has since been deleted, edited, moved,

       or show a deleted portion of a file (such as a paragraph that has been deleted from a

       word processing file). Web browsers, e-mail programs, and chat programs store

       configuration information on the storage medium that can reveal information such as

       online nicknames and passwords. Operating systems can record additional information,

       such as the attachment of peripherals, the attachment of USB flash storage devices or

       other external storage media, and the times the computer was in use. Computer file

       systems can record information about the dates files were created and the sequence in

       which they were created.




                                                                                                    5
Case 1:19-sw-05377-KLM Document 1-1 Filed 04/03/19 USDC Colorado Page 6 of 36




    13. As further described in Attachment B, this application seeks permission to locate not

       only computer files that might serve as direct evidence of the crimes described on the

       warrant, but also for evidence that establishes how computers were used, why they were

       used, the purpose of their use, and the purposes to which they were put, who used them,

       the state of mind of the user(s), and when they were used.


    14. The monitor and printer are also essential to show the nature and quality of the images

       or files that the system can produce. In addition, the analyst needs all assisting software

       (operating systems or interfaces, and hardware drivers) and any applications software,

       which may have been used to create the data (whether stored on hard drives or on

       external media), as well as all related instructional manuals or other documentation and

       security devices. Moreover, searching computerized information for evidence or

       instrumentalities of crime commonly requires the seizure of the entire computer’s

       input/output periphery devices (including related documentation, passwords and security

       devices) so that a qualified expert can accurately retrieve the system’s data in a

       controlled environment.


    15. The computer and its storage devices, the mouse, the monitor, keyboard, printer, modem

       and other system components are also used as instrumentalities of the crime to operate

       the computer to commit the offenses discussed in this affidavit. Devices such as

       modems and routers can contain information about dates, IP addresses, MAC addresses,

       frequency, and computer(s) used to access the Internet or to otherwise commit the




                                                                                                  6
Case 1:19-sw-05377-KLM Document 1-1 Filed 04/03/19 USDC Colorado Page 7 of 36




       crimes described herein. The computer equipment may also have fingerprints on them

       indicating the user of the computer and its components.


    16. Similarly, information or files related to the crimes described herein are often obtained

       from the Internet or the cellular data networks using application software which often

       leaves files, logs or file remnants which would tend to show the identity of the person

       engaging in the conduct as well as the method of location or creation of the images,

       search terms used, exchange, transfer, distribution, possession or origin of the files.

       Files that have been viewed via the Internet are sometimes automatically downloaded

       into a temporary Internet directory or “cache.” The browser often maintains a fixed

       amount of hard drive space devoted to these files, and the files are only overwritten as

       they are replaced with more recently viewed Internet pages or if a user takes steps to

       delete them. Thus, the ability to retrieve residue of an electronic file from a hard drive

       depends less on when the file was downloaded or viewed than on a particular user’s

       operating system, storage capacity, and computer habits. In this investigation, the

       subject, Matthew Marre, fraudulently obtained confidential cell phone location data

       from T-Mobile, Sprint, and Verizon by falsely claiming to be a law enforcement officer.

       Further, Marre submitted these requests online to these providers through the use of

       email and/or electronic fax. Once illegally obtaining the cell phone location data, Marre

       and his co-conspirator utilized a laptop computer to use the data for their own purposes

       on at least one occasion.




                                                                                                    7
Case 1:19-sw-05377-KLM Document 1-1 Filed 04/03/19 USDC Colorado Page 8 of 36




    17. “User attribution” evidence can also be found on a computer and is analogous to the

       search for “indicia of occupancy” while executing a search warrant at a residence. For

       example, registry information, configuration files, user profiles, e-mail, e-mail address

       books, “chat,” instant messaging logs, photographs, videos, and correspondence (and

       the data associated with the foregoing, such as file creation and last accessed dates) may

       be evidence of who used or controlled the computer or storage medium at a relevant

       time. Further, in finding evidence of how a computer was used, the purpose of its use,

       who used it, and when, sometimes it is necessary to establish that a particular thing is

       not present on a storage medium. For example, the presence or absence of counter-

       forensic programs or anti-virus programs (and associated data) may be relevant to

       establishing the user’s intent.


    18. Your Affiant knows from training and experience that digital software or hardware

       exists that allows persons to share digital access over wired or wireless networks

       allowing multiple persons to appear on the Internet from the same IP address.

       Examination of these items can reveal information about the authorized or unauthorized

       use of Internet connection at the residence.


    19. Searching computer(s) for the evidence described in the attachment may require a range

       of data analysis techniques. For example, information regarding user attribution or

       Internet use is located in various operating system log files that are not easily located or

       reviewed. Or, a person engaged in criminal activity will attempt to conceal evidence of

       the activity by “hiding” files or giving them deceptive names. As explained above,




                                                                                                      8
Case 1:19-sw-05377-KLM Document 1-1 Filed 04/03/19 USDC Colorado Page 9 of 36




       because the warrant calls for records of how a computer has been used, what it has been

       used for, and who has used it, it is exceedingly likely that it will be necessary to

       thoroughly search storage media to obtain evidence, including evidence that is not neatly

       organized into files or documents. Just as a search of a premises for physical objects

       requires searching the entire premises for those objects that are described by a warrant, a

       search of this premises for the things described in this warrant will likely require a

       search among the data stored in storage media for the things (including electronic data)

       called for by this warrant. Additionally, it is possible that files have been deleted or

       edited, but that remnants of older versions are in unallocated space or slack space. This,

       too, makes it exceedingly likely that in this case it will be necessary to use a multitude of

       techniques, both on and off-scene, including more thorough techniques.


    20. Based upon your affiant’s knowledge, training and experience, I know that a thorough

       search for information stored in digital storage media requires a variety of techniques,

       that often includes both on-site seizure and search as well as a more thorough review

       off-site review in a controlled environment. This variety of techniques is required, and

       often agents must seize most or all storage media to be searched on-scene and/or later in

       a controlled environment. These techniques are often necessary to ensure the accuracy

       and completeness of data recorded on the storage media, and to prevent the loss of the

       data either from accidental or intentional destruction.


    21. For example, the search procedure of electronic data contained in computer hardware,

       computer software, and/or memory storage devices may include the following on-site




                                                                                                  9
Case 1:19-sw-05377-KLM Document 1-1 Filed 04/03/19 USDC Colorado Page 10 of 36




        techniques (the following is a non-exclusive list, as other on-site search procedures may

        be used):


           a. On-site triage of computer systems to determine what, if any, peripheral devices

              or digital storage units have been connected to such computer systems, a

              preliminary scan of image files contained on such systems and digital storage

              devices to help identify any other relevant evidence or potential victims, and a

              scan for encryption software;


           b. On-site copying and analysis of volatile memory, which is usually lost if a

              computer is powered down, and may contain information about how the computer

              is being used, by whom, when, and may contain information about encryption,

              virtual machine software (virtual operating systems that are lost if the computer is

              powered down or encrypted),;


           c. On-site forensic imaging of any computers may be necessary for computers or

              devices that may be partially or fully encrypted, in order to preserve unencrypted

              electronic data that may, if not immediately imaged on-scene, become encrypted

              and accordingly unavailable for any examination.


     22. The search procedure of electronic data contained in computer hardware, computer

        software, and/or memory storage devices may include off-site techniques since it is

        often necessary that some computer equipment, peripherals, instructions, and software




                                                                                                 10
Case 1:19-sw-05377-KLM Document 1-1 Filed 04/03/19 USDC Colorado Page 11 of 36




        be seized and examined off-site and in a controlled environment. This is true because of

        the following:


       a. The nature of evidence. As noted above, not all evidence takes the form of

          documents and files that can be easily viewed on site. Analyzing evidence of how,

          when and why a computer has been used, by whom, what it has been used for,

          requires considerable time, and taking that much time on premises could be

          unreasonable. Also, because computer evidence is extremely vulnerable to tampering

          and destruction (both from external sources and from code embedded in the system as

          a “booby-trap”), the controlled environment of a laboratory may be essential to its

          complete and accurate analysis. Searching for and attempting to recover any deleted,

          hidden, or encrypted data may be required to determine whether data falls within the

          list of items to be seized as set forth herein (for example, data that is encrypted and

          unreadable may not be returned unless law enforcement personnel have determined

          that the data is not (1) an instrumentality of the offenses, (2) a fruit of the criminal

          activity, (3) contraband, (4) otherwise unlawfully possessed, or (5) evidence of child

          exploitation offenses).


       b. The volume of evidence and time required for an examination. Storage media can

          store the equivalent of millions of pages of information. Additionally, a suspect may

          try to conceal criminal evidence; he or she might store it in random order with

          deceptive file names. This may require searching authorities to peruse all the stored

          data to determine which particular files are evidence or instrumentalities of crime.




                                                                                                     11
Case 1:19-sw-05377-KLM Document 1-1 Filed 04/03/19 USDC Colorado Page 12 of 36




          Analyzing evidence of how a computer has been used, what it has been used for, and

          who has used it requires considerable time, and taking that much time on premises

          could be unreasonable. As explained above, because the warrant calls for forensic

          electronic evidence, it is exceedingly likely that it will be necessary to thoroughly

          examine storage media to obtain evidence. Reviewing information for things

          described in the warrant can take weeks or months, depending on the volume of data

          stored, and would be impractical and invasive to attempt on-site.


       c. Technical requirements. Computers can be configured in several different ways,

          featuring a variety of different operating systems, application software, and

          configurations. Therefore, searching them sometimes requires tools or knowledge

          that might not be present on the search site. The vast array of computer hardware and

          software available makes it difficult to know before a search what tools or knowledge

          will be required to analyze the system and its data on-site. However, taking the

          storage media off-site and reviewing it in a controlled environment will allow its

          examination with the proper tools and knowledge.


       d. Variety of forms of electronic media. Records sought under this warrant could be

          stored in a variety of storage media formats that may require off-site reviewing with

          specialized forensic tools.


       e. Need to review evidence over time and to maintain entirety of evidence. Your

          Affiant recognizes the prudence requisite in reviewing and preserving in its original

          form only such records applicable to the violations of law described in this Affidavit



                                                                                                  12
Case 1:19-sw-05377-KLM Document 1-1 Filed 04/03/19 USDC Colorado Page 13 of 36




          and in Attachment B in order to prevent unnecessary invasion of privacy and

          overbroad searches. Your Affiant advises it would be impractical and infeasible for

          the Government to review the mirrored images of digital devices that are copied as a

          result of a search warrant issued pursuant to this Application during a single analysis.

          Your Affiant has learned through practical experience that various pieces of evidence

          retrieved from digital devices in investigations of this sort often have unknown

          probative value and linkage to other pieces of evidence in the investigation until they

          are considered within the fluid, active, and ongoing investigation of the whole as it

          develops. In other words, the weight of each individual piece of the data fluctuates

          based upon additional investigative measures undertaken, other documents under

          review and incorporation of evidence into a consolidated whole. Analysis is content-

          relational, and the importance of any associated data may grow whenever further

          analysis is performed. The full scope and meaning of the whole of the data is lost if

          each piece is observed individually, and not in sum. Due to the interrelation and

          correlation between pieces of an investigation as that investigation continues, looking

          at one piece of information may lose its full evidentiary value if it is related to another

          piece of information, yet its complement is not preserved along with the original. In

          the past, your Affiant has reviewed activity and data on digital devices pursuant to

          search warrants in the course of ongoing criminal investigations. Your affiant has

          learned from that experience, as well as other investigative efforts, that multiple

          reviews of the data at different times is necessary to understand the full value of the

          information contained therein, and to determine whether it is within the scope of the




                                                                                                    13
Case 1:19-sw-05377-KLM Document 1-1 Filed 04/03/19 USDC Colorado Page 14 of 36




           items sought in Attachment B. In order to obtain the full picture and meaning of the

           data from the information sought in Attachments A and B of this application, the

           Government would need to maintain access to all of the resultant data, as the

           completeness and potential of probative value of the data must be assessed within the

           full scope of the investigation. As such, your Affiant respectfully requests the ability

           to maintain the whole of the data obtained as a result of the search warrant, and to

           maintain and to review the data in the control and custody of the Government and law

           enforcement at times deemed necessary during the investigation, rather than minimize

           the content to certain communications deemed important at one time. As with all

           evidence, the Government will maintain the evidence and mirror images of the

           evidence in its custody and control, without alteration, amendment, or access by

           persons unrelated to the investigation.


     23. Based on the foregoing, and consistent with Rule 41(e)(2)(B), when persons executing

        the warrant conclude that it would be impractical to review the media on-site, the

        warrant I am applying for permits both on-site seizing, imaging and searching and off-

        site imaging and searching of storage media that reasonably appear to contain some or

        all of the evidence described in the warrant, thus permitting its later and perhaps

        repeated examination consistent with the warrant. The examination may require

        techniques, including but not limited to computer-assisted scans of the entire medium,

        that might expose many parts of a hard drive to human inspection in order to determine

        whether it is evidence described by the warrant.




                                                                                                  14
Case 1:19-sw-05377-KLM Document 1-1 Filed 04/03/19 USDC Colorado Page 15 of 36




     24. Because several people may share the Subject Premises as a residence or business, it is

        possible that the Subject Premises will contain computers that are predominantly used,

        and perhaps owned, by persons who are not suspected of a crime. If it is nonetheless

        determined that that it is possible that the things described in this warrant could be found

        on any of those computers or storage media, the warrant applied for would permit the

        seizure and review of those items as well.


     25. Your Affiant knows from training and experience that search warrants of residences

        involved in computer or digitally related criminal activity usually produce items that

        tend to establish ownership or use of digital devices and ownership or use of any

        Internet service accounts accessed to commit the crimes described in this affidavit to

        include credit card bills, telephone bills, correspondence and other identification

        documents.


     26. Your Affiant knows from training and experience that search warrants of residences

        usually reveal items that tend to show dominion and control of the property searched, to

        include utility bills, telephone bills, correspondence, rental agreements and other

        identification documents.


                                       INVESTIGATION

     27. On November 26, 2018 your affiant was on duty at the FBI Rocky Mountain Safe

        Streets Task Force (RMSSTF) as a Task Force Officer (TFO). Your affiant knows

        through his experience in law enforcement that there are four national cell phone carriers




                                                                                                 15
Case 1:19-sw-05377-KLM Document 1-1 Filed 04/03/19 USDC Colorado Page 16 of 36




        that provide service to cell phone customers throughout United States to include

        Colorado.


     28. Each of the four carriers -- Sprint Corporation, Verizon Wireless, T-Mobile USA, and

        ATT Wireless -- have 24 hour Law Enforcement assistance operators that are available

        to assist in emergencies across the United States to aid any law enforcement agency that

        is involved in an emergency that potentially involves death or serious bodily injury. This

        assistance typically involves assisting law enforcement in locating cell phones that may

        be in the possession of wanted fugitives, suicidal persons, or in assisting with ongoing

        felony investigations, and active crime scenes where further acts of violence could

        occur.

     29. Information is provided by these cell phone companies with legal court process

        compelling the companies to assist law enforcement; or, in an emergency, without legal

        process if the situation potentially involves death or serious bodily injury that could

        occur without immediate action.

     30. Your affiant received a report of a suspected wire fraud with the victim being Verizon

        Wireless Incorporated where the Law Enforcement Help Center was being exploited.

     31. Your affiant contacted Verizon and was advised the following: Since June of 2018 until

        November 2018, five emergency requests for cell phone data were made on the Verizon

        Law Enforcement Help Center by a male who identified himself as a Matthew Marre,

        claiming to be an investigator for the “Colorado Department of Public Safety” and the

        “Colorado Task Force.” Marre used the cell phone number 970-408-0773.




                                                                                                   16
Case 1:19-sw-05377-KLM Document 1-1 Filed 04/03/19 USDC Colorado Page 17 of 36




     32. During all five calls Marre was believed to be acting in the capacity of a law

        enforcement officer requesting immediate release of cell phone information from

        Verizon Wireless under federal laws 18 U.S.C. 2702 (b) and or 18 U.S.C. 2702 (c) (4).

        Each time Marre claimed an emergency that potentially involved the danger of death or

        serious physical harm. Verizon released the requested cell phone records to include

        GPS location to Matthew Marre.

     33. On the fifth call in November of 2018, Verizon employees became suspicious that Marre

        may not be a law enforcement officer. When Verizon employees called Marre back to

        verify if he was with a law enforcement agency, they found that the number provided by

        Marre did not belong to a legal law enforcement agency. Verizon notified the FBI that

        protected cell phone data to include GPS data was released to a private citizen claiming

        to be a law enforcement officer.

     34. Your affiant researched the phone number used by Marre for these requests, which is

        720-354-0721. Publicly available information verifies this number is used by a Matthew

        Marre.

     35. Multiple public sources, as well as law enforcement data bases show Matthew Marre is

        working as a contractor for at least three Bail Bonds companies to locate and detain

        persons who have court bonds posted throughout various courts in the state of Colorado.

        The common or “street” term for this job action is often called a “bail bondsman”,

        “bounty hunter” and “fugitive recovery agent”, all who are private citizens with no law

        enforcement power under state or federal law. Further, Marre was previously convicted

        of a felony and is thus ineligible for employment as a law enforcement officer.




                                                                                                17
Case 1:19-sw-05377-KLM Document 1-1 Filed 04/03/19 USDC Colorado Page 18 of 36




     36. Your affiant, believing Marre might have been in contact with the other three main

          national cell phone companies, contacted ATT, T-Mobile and Sprint Wireless law

          enforcement assistance departments to see if Matthew Marre, using phone numbers 970-

          408-0773 or 720-354-0721, requested emergency information. T-Mobile and Sprint

          responded that they had been contacted by Matthew Marre.

 Sprint


  37. In the course of the investigation, Sprint provided two requests made by Marre, dated

     11/09/2018 and 11/15/2018. For the request from Marre dated 11/09/2018 (Sprint event #1)

     the four page document had a generic fax cover sheet to Sprint from Matthew Marre.

  38. The second of the four pages was a copy of a cover letter from “COLORADO PUBLIC

     SAFETY”, Fugitive Recovery Division, 308 Mountain View Avenue. Suite B., Johnstown

     CO 80513, (970)-408-0773 from Investigator Matthew Marre, Matthewmarre@cotf.us

     (720)-354-0721(cell) and (970)-408-0773 (Main).

     39. This second page includes an insignia of a six pointed star badge, with a facsimile of the

          seal of the State of Colorado in the middle and the words “Colorado Public Safety

          Fugitive Recovery Agent” in the badge.

     40. The third of four pages is a “STORED COMMUNICATION, GPS/PING

          EMERGENCY REQUEST FORM” which is a Sprint supplied form requiring specific

          information prior to releasing data. Data requested on the form, which is outlined in this

          affidavit and underlined bold black, was completed by Mathew Marre and returned to

          Sprint.




                                                                                                 18
Case 1:19-sw-05377-KLM Document 1-1 Filed 04/03/19 USDC Colorado Page 19 of 36




 LAW ENFORCEMENT AGENCY (LEA)                         “Colorado Public Safety (Task Force)”


 LEA PHONE NUMBER                                     “(970) 408-0773”


 LEA TITLE                                            “Investigator”


 LEAE-MAIL (Official, Secure)                         “Matthewmarre@cotf.us”


 The pre filled form then states in italics “I hereby certify on behalf of the above mentioned LEA

 that an emergency involving danger of death or serious physical injury to any person exists

 and requires disclosure without delay of communications relating to the emergency.


 Below is my description of the emergency situation, (please indicate the Sprint phone number

 or other relevant information.)


 The third page has additional questions and responses from Marre. These include the following:


 SPRINT PHONE NUMBER or CUSTOMER NAME                                  “9705391527”


 EMERGENCY DESCRIPTION                 “Subject made suicidal statements to family members and

 investigator”. “Subject has means to carry out threats”.


 Request Sprint provide the following service(s) (mark all that apply):


 Call Detail Records WITH Cell Sites (last 7 days)           An “X” was checked next to box.


 GPS (Location)*                                             An “X” was checked next to box.




                                                                                               19
Case 1:19-sw-05377-KLM Document 1-1 Filed 04/03/19 USDC Colorado Page 20 of 36




     41. The last page of Marre’s request then has a pre filled statement as follows “All location

           information assistance will terminate if the valid legal demand or customer consent

           form is not provided to Sprint within 48 hours. The valid legal process or customer

           consent should be faxed to 816-600-3100.”


    This last page then has a signature line which is signed “Matthew Marre” and dated 11/9/18.


     42. The second request to Sprint made by Marre, (Sprint event #2) is dated 11/15/2018.

           This second request is similar in most aspects as it again relates to the same target

           number of “9705391527” and requests call detail records with cell sites for the past 7

           days as well as GPS location.

    This second document is signed “Matthew Marre” and dated 11/15/18.


 Verizon


     43. Verizon reported that they have six separate cases where a person:

       1. Represented himself to be Investigator Matthew Marre;


       2. Used the phone number 720-354-0721 to make requests; and,


       3. Indicated exigent circumstances by claiming the targets of the requests were suicidal.


     44. On 06/23/2018 (Verizon event #1) a caller to the Verizon Law Enforcement Help

           Center claimed to be Marre requested a location service on cell phone number 802-323-

           9137. A Verizon employee emailed Marre the VERIZON EMERGENCY

           SITUATION DISCLOSURE form for Marre to fill out for his request.




                                                                                                    20
Case 1:19-sw-05377-KLM Document 1-1 Filed 04/03/19 USDC Colorado Page 21 of 36




     45. The form stated “UPON receipt of this completed form, Verizon Wireless may divulge

        records or other information to government entities in certain emergencies, pursuant

        to 18 U.S.C. 2702 (b) (8) or 2702 (c) (4) or an equivalent state law.

    The form continues with, “Does this request potentially involve the danger of death or

    serious physical injury to a person, necessitating the immediate release of information

    relating to that emergency?” Marre checked the “yes” box and requested location

    information for the cell phone number of 802-323-9137.


     46. Marre stated under “requesting investigative or law enforcement officer” that he was

        Matthew Marre, an investigator for the Colorado Department of Public Safety, 700

        Kipling St, Denver Colorado 80215, with a phone number of 970-408-0773 and email

        address of Matthew.Marre@COTF.us

    The signature line has the oath statement of “I certify that the foregoing is true and

    correct and understand that Verizon Wireless may rely on this form to make an

    emergency disclosure to my law enforcement agency or government entity pursuant to

    18 U.S.C. 2702 (b)(8) or 2702 (c)(4).” This form was signed “Matthew Marre” and dated

    06/23/18.


     47. Upon receipt of this form, a Verizon Wireless employee released location data to Marre

        for cell phone number 802-323-9137. On 06/23/2018 at 22:34, Marre called back to

        Verizon Law Enforcement line requesting an updated location service (GPS) for this

        number. Verizon provided the updated information to him at 00:25 a.m. on 06/24/2018.




                                                                                                21
Case 1:19-sw-05377-KLM Document 1-1 Filed 04/03/19 USDC Colorado Page 22 of 36




     48. On 10/14/2018 (Verizon event #2) Matthew Marre called Verizon Law Enforcement

        Help Center and requested from employee RM location services (GPS) on cell phone

        number 970-568-6632. As with the prior request, Marre checked “yes” indicating the

        situation potentially involved the danger of death or serious physical injury to a person.

       In the pre filled lines stating “requesting investigative or law enforcement officer” and

       “Law Enforcement Agency” Marre typed name “Inv Marks, PSAP” and an email

       address of “Matthew.Marre@COTF.us”. The signature line stated “I certify that the

       foregoing is true and correct and understand that Verizon Wireless may rely on this

       form to make an emergency disclosure to my law enforcement agency or

       government entity pursuant to 18 U.S.C. 2702 (b)(8) or 2702 (c)(4).” This form was

       signed “Matthew Marre” and dated 10/14/18.


     49. On 10/15/2018 (Verizon event #3) Matthew Marre called the Verizon Law Enforcement

        Help Center and requested emergency request for location service on 970-673-2072

        Marre was emailed an emergency form. However, the form was not returned. Verizon

        employee TS was advised that Marre was investigating a suicidal subject and needed

        location services. Verizon noted in its call log that information was provided to Marre.

     50. On 10/20/2018 (Verizon event #4) Matthew Marre called the Verizon Law Enforcement

        Help Center and requested locator serviced (GPS) on cell phone 479-659-9352. Verizon

        emailed Marre an emergency form. However, it was not returned. Verizon employee

        AT noted in her call logs that Marre claimed the emergency was a suicidal subject.

        Marre was provided location services to the number 479-659-9352. Marre called four




                                                                                                 22
Case 1:19-sw-05377-KLM Document 1-1 Filed 04/03/19 USDC Colorado Page 23 of 36




        more times to obtain updates on this cell phone location. Verizon notes show that

        updated data was provided to Marre.

     51. On 10/21/2018 (Verizon event #5) Matthew Marre called Verizon Law Enforcement

        Help Center and requested from Verizon employee RM location services (GPS) on cell

        phone number 970-673-2072, claiming the person related to the phone number was a

        suicidal. Note this is the same number he requested on 10/15/2018.

     Marre was emailed a VERIZON EMERGENCY SITUATION DISCLOSURE form;

     and, as with prior requests, Marre checked “yes” indicating that the situation potentially

     involved the danger of death or serious physical injury to a person.


     The signature line stated “I certify that the foregoing is true and correct and

     understand that Verizon Wireless may rely on this form to make an emergency

     disclosure to my law enforcement agency or government entity pursuant to 18 U.S.C.

     2702 (b)(8) or 2702 (c)(4).” This form was signed “Matthew Marre” and dated 10/20/18,

     (not 10/21/2018). Verizon employees provided Matthew Marre Location (GPS) information

     for the cell phone 970-673-2072 on 10/21/2018 and again on 10/22/2018 when Matthew

     Marre called back for an update on the location (GPS) of the same cell phone.


     52. On 11/18/2018 (Verizon event #6) Matthew Marre called the Verizon Law Enforcement

        Help Center and requested locator serviced (GPS) on cell phone 208-320-2731. Marre

        was emailed an emergency form, however it was not returned. Verizon employee AT

        noted in her call logs that Marre claimed the emergency was a suicidal subject.




                                                                                                  23
Case 1:19-sw-05377-KLM Document 1-1 Filed 04/03/19 USDC Colorado Page 24 of 36




     53. Verizon employee JF became suspicious that Marre may not be a law enforcement

        officer. JF called 970-408-0773, which Marre listed as the “main” number for Marre’s

        agency. JF talked to an unknown male who stated that they were not a law enforcement

        agency.

 T-Mobile


     54. T-Mobile, which corporate office is located at 4 Sylvan Way Parsippany, NJ 07054,

        indicated they have nine separate cases where a person did the following:

       1. Represented himself to be Investigator Matthew Marre;


       2. Used phone number 720-354-0721 each time he called; and


       3. Represented exigent circumstances claiming in all nine below listed cases the targets of
          the ping requests were suicidal and had the means to carry out the suicide.


     55. Further, all T-Mobile requests were emailed to and from Matthew.Marre@cotf.us; and,

        all requests contained the same data as detailed below on the T-Mobile/Metro PCS

        Exigent Form. This form was completed by Mathew Marre and returned to T-Mobile

        on each of the nine requests. The provided information on the form is as follows:

    Name of Government Entity Colorado Public Safety-Fugitive Task Force


    Government Entity Street Address 308 Mountain View Ave Johnstown, CO 80513


    Government Entity Phone 720-354-0721




                                                                                               24
Case 1:19-sw-05377-KLM Document 1-1 Filed 04/03/19 USDC Colorado Page 25 of 36




    REQUESTING OFFICER/AGENT NAME, TITLE/BADGE OR ID# Matthew Marre,

    Investigator (6003)


    OFFICER/AGENT E-MAIL - Matthew.Marre@cotf.us.


     56. All nine forms had the same oath printed that stated in part “I Understand that I may

        be held liable for civil and/or criminal penalties either as an individual, as an

        organization, or both. By signing this form, I certify the information herein is true

        and correct. Pursuant to 18 U.S.C. 2518, 2702, 3125 and any other applicable

        Federal or State statute” and later in the same oath “This request is made pursuant

        to 47 U.S.C. 222 (g) , 18 U.S.C. 2702 and 47 C.F.R. 20.18 and subject to state and

        federal perjury penalties.” All nine forms were dated and signed “Matthew Marre”.

     57. Below lists the ten numbers requested, the dates of the requests, and the data requested:

            1. Requested 05/28/2018, on 720-410-0610, for Continuous Location (pings every
               15 min for 48 hours)

            2. Requested 06/05/2018, on 720-676-5727, for Call retail records with cell sites
               (last 48 hours).

            3. Requested 07/13/2018, on 720-281-6703, for Continuous Location (pings every
               15 min for 48 hours).

            4. Requested 08/26/2018, on 303-842-8350, for Continuous Location (pings every
               15 min for 48 hours).

            5. Requested 09/03/2018, on 720-220-1375 and 720-421-8174 for Call retail
               records with cell sites (last 48 hours) and for Continuous Location (pings every
               15 min for 48 hours). This form had both numbers listed.




                                                                                                 25
Case 1:19-sw-05377-KLM Document 1-1 Filed 04/03/19 USDC Colorado Page 26 of 36




            6. Requested 09/15/2018, on 719-896-9907, for Continuous Location (pings every
               15 min for 48 hours).

            7. Requested 09/27/2018 on 719-896-9907 and 719-339-1205, for Continuous
               Location (pings every 15 min for 48 hours)

            8. Requested 10/24/2018 on 1-312-792-6465 for Call retail records with cell sites
               (last 48 hours) and for Continuous Location (pings every 15 min for 48 hours).

            9. Requested 11/07/2018 on 1-970-347-0670 for Call retail records with cell sites
               (last 48 hours) and for Continuous Location (pings every 15 min for 48 hours.)

     58. Your affiant knows the Colorado Department of Public Safety, which is referenced in

        this affidavit, is a Division of the state of Colorado Government that has various

        divisions under it to include law enforcement groups of Colorado State Patrol and the

        Colorado Bureau of Investigation. The state of Colorado website describes the

        Colorado Department of Public Safety as follows: “Throughout the state of

        Colorado, basic public safety services are delivered through local units of government.

        County sheriffs enforce state laws in Colorado’s counties, and local police

        departments enforce state and local laws within cities. The Colorado Department of

        Public Safety provides help to sheriffs, police and fire departments, and emergency

        managers whenever local officials request assistance”.

     59. Your affiant is familiar with Colorado law regarding law enforcement officers. Matthew

        Marre is currently unable to apply for and be hired as a law enforcement officer because

        he has a prior felony conviction.

     60. On January 17, 2019 your affiant requested an 18 U.S.C. 2703 (d) court order for the

        cell phone number of 720-354-0721 which is assigned and maintained by T-Mobile US

        Inc. This order was reviewed and signed by United States Magistrate Judge Mix and


                                                                                                26
Case 1:19-sw-05377-KLM Document 1-1 Filed 04/03/19 USDC Colorado Page 27 of 36




        forwarded via the United States Attorney’s Office to your affiant, who served the order

        on T-Mobile US Inc. The order requested toll records of numbers called to and from the

        target number 720-354-0721 from January 01, 2018 through December 31, 2018.

     61. On January 18, 2019 your affiant requested warrant to search account activity, content,

        and records from T-Mobile regarding emergency law enforcement requests made by

        Matthew Marre using phone numbers 970-408-0773 and 720-354-0721 and the

        responses to such requests for the following phone numbers: (1) 720-410-0610; (2) 720-

        676-5727 ; (3) 720-281-6703; (4) 720-220-1375; (5) 720-421-8174, (6) 719-896-9907;

        (7) 719-339-1205; (8) 303-842-8350, (9) 312-792-6465, and (10) 970-347-0670 . This

        search warrant was reviewed and signed by United States Magistrate Judge Mix on

        January 18, 2019 (sw-05058 KLM).

     62. On January 18, 2019 your affiant received the results of the above described 2703 (d)

        court order from T-Mobile US Inc. which showed on March 21, 22, and 23 2018, the

        phone number of 720-354-0721 that was in the care and custody of Matthew Marre

        called the T-Mobile Law Enforcement line phone number 973-292-8911 twice on

        March 21, 2018, at 10:53 pm, and 11:27 pm, once on March 22, 2018, at 02:35 am, and

        once on March 23, 2018 time at 04:26 am.

     63. Your affiant requested from T-Mobile US Inc. what the reason for the Marre phone calls

        on March 21, 22, and 23, 2018, and T-Mobile representatives stated the information

        requested was protected customer information and advised that they needed a court

        order to produce the information.




                                                                                                 27
Case 1:19-sw-05377-KLM Document 1-1 Filed 04/03/19 USDC Colorado Page 28 of 36




     64. Your affiant reviewed law enforcement records and found on March 23, 2018 Matthew

        Marre contacted the Arapahoe County Sheriff’s Department Dispatch Center in

        Arapahoe County Colorado stating he and his coworker (later identified as Cody Daig)

        were bondsman and believed the person they were looking to detain on bond violations,

        was burglarizing a residence in Arapahoe County Colorado.

     65. Uniformed Arapahoe County Sheriff Deputy Mackay responded to Marre’s location of

        7550 South Blackhawk Street in Arapahoe County and Contacted Matthew Marre and

        Cody Daig.

     66. Daig advised Deputy Mackay that he and Marre had a “ping” on their wanted person’s

        cell phone that showed the suspect in the east of the complex.

     67. As Sheriff’s Deputies were looking for Roberts, Marre and Daig located and handcuffed

        Roberts in a field and then re-contacted Sheriff’s Deputies.

     68. During the interview of Marre by Arapahoe Sheriff’s deputies, Marre advised he owns

        “Colorado PSC LLC”, and was contracted by “Detail Bail Bonds to recover Christian

        Roberts” after he (Roberts), failed to show up in court on charges he was on bond for.

     69. Marre advised Sheriff’s Deputies while looking for Roberts initially found him, and

        after losing him in a foot chase they (Marre and Daig) went back to their truck and

        “refresh the suspects GPS location on our laptop.”

     70. Marre then advised deputies “the new GPS Ping put the suspect on the southeast side of

        the complex” where Marre and Cody Daig then responded to and located Roberts hiding

        by bushes.




                                                                                                 28
Case 1:19-sw-05377-KLM Document 1-1 Filed 04/03/19 USDC Colorado Page 29 of 36




     71. Cody Daig was interviewed by Arapahoe County Sheriff’s deputies who advised that he

        works for “Colorado PSE” as a “bail enforcement” person and on March 23, 2018 he

        and Marre were looking for Christian Roberts and at a point they observed Roberts

        momentarily, and then lost sight of him.

     72. Marre and Daig returned to their truck, and per Daig, an “updated location ping came

        in.” Daig continues stating “tracking that ping took us to the middle of the field” where

        Marre and Daig located Roberts.

     73. Your affiant believes based on this March 23, 2018 detention of Christian Roberts, both

        Daig and Marre were working in a conspiracy, to track Roberts by monitoring his cell

        phone GPS location by having a cell phone provider “pinging” the phone to show the

        location of the phone at any time. Your affiant knows that this “pinging” of a cell phone

        can only be done by law enforcement in cooperation with the cell phone carrier that

        provides service to the specific cell phone.

     74. Based on your affiants investigation described in this affidavit he believes the actions

        and statements of Marre and Daig on March 23, 2018, show the phone calls from Marre

        cell phone on March 21, 22, and 23, 2018 to the T-Mobile Law Enforcement line are

        consistent with unlawful acts to obtain information from T-Mobile.

     75. Your affiant’s prior request for a search warrant for T-Mobile records requested specific

        information on 10 individual cell phones known to your affiant as being unlawfully

        compromised by Marre.




                                                                                                    29
Case 1:19-sw-05377-KLM Document 1-1 Filed 04/03/19 USDC Colorado Page 30 of 36




     76. Your affiant does not know the cell phone number used by Cody Daig or other unknown

        conspirators who are working with Marre nor does he know the cell phone in the care

        and custody of Christian Roberts on Marche 23, 2018.

     77. Your affiant believes based on the March 23, 2018 events, Cody Daig was aware of and

        was in contact with a cell phone company “pinging” the phone in the possession of

        Christian Roberts on March 23, 2018, and that Marre and Daig were “pinging” a T-

        Mobile phone.

     78. On February 08, 2019 your affiant requested a Search warrant for T-Mobile US Inc. for

        Any and all documents, data and information, including location information, relating to

        the investigation of unlawful legal demands submitted to T-Mobile by Matthew Marre

        and any co-conspirators from March 20, 2018 to November 08, 2018. The search

        warrant was reviewed and approved by United States Magistrate Judge S. Kato Crews

        and served by your affiant on T-Mobile via email.

     79. On February 12, 2019 your affiant received results from this search warrant from T-

        Mobile. The seven returned results each had an emailed document from Matthew Marre,

        claiming to a law enforcement officer for the Colorado Public Safety, investigating a

        suicidal person, and each request needed exigent cell phone pings on seven separate

        occasions from March 22, 2018 until October 28, 2018.

     80. Your affiant, with the assistance of TFO Christopher Pyler of RMSSTF, reviewed one of

        the cell phones GPS location data provided to Matthew Marre on one of the seven

        exigent requests.




                                                                                                30
Case 1:19-sw-05377-KLM Document 1-1 Filed 04/03/19 USDC Colorado Page 31 of 36




     81. On March 22, 2018, Marre requested from T-Mobile, up to 48 hours of “continuous

        pings” (GPS location data) for cell phone number 720-645-7646. T-Mobile advised it

        did supply Marre the requested data on this cell phone.

     82. TFO Pyler, using a mapping tool, plotted the latitude and longitude given to Marre, for

        cell phone number 720-645-7646, and the data showed the cell phone being at a location

        at or about 7500 S Blackhawk, in Arapahoe County, on March 23, 2018, at the time

        Christian Roberts, referenced above in this affidavit was detained by Matthew Marre

        and Cody Daig.

     83. Your affiant conducted a preliminary review of the other six cell phone numbers T-

        Mobile provide to your affiant on February 12, 2019, that had been requested by Marre.

        It is believed three of the six requested cell numbers are also relevant to persons arrested

        at or about the time Marre requested exigent GPS data from T-Mobile.

     84. Your affiant requests GPS location data for the cell phone of Matthew Marre from

        January 01, 2018 to this current date of March 27, 2019 as your affiant believes

        Matthew Marre uses his cell phone, number 720-354-0721, to contact the legal offices

        of Sprint, T-Mobile, ATT and Verizon, posing as a law enforcement officer to commit

        federal crimes as referenced in this affidavit.

     85. Your affiant believes Matthew Marre, together with others, is still actively acting in a

        capacity as a “bounty hunter” and is still attempting to exploit national cell phone data

        bases falsely claiming to be a law enforcement officer by either using his existing rouse

        as described in this affidavit or claiming to be a different law enforcement officer and

        law enforcement department.




                                                                                                    31
Case 1:19-sw-05377-KLM Document 1-1 Filed 04/03/19 USDC Colorado Page 32 of 36




     86. Accordingly, on March 27, 2019 your affiant applied for and received a federal court

        order signed by his honor Scott T. Varholak, Federal Magistrate Judge for the District of

        Colorado for instillation and use of Precise Location Information and Data/GPS

        Information on a Cellular Telephone Assigned 720-354-0721. This court order allowed

        for “ping” data to be submitted by T-Mobile that located Marre cell phone every 15

        minutes in real time GPS location services to assist in locating the whereabouts of

        Marre.


     87. On April 01, 2019, your affiant reviewed data from the court approved Precise Location

        Information and Data/GPS Information on a Cellular Telephone Assigned 720-354-

        0721. The data showed that Matthew Marre’s cell phone was at or near 308 Mountain

        View Road, in the town of Johnstown, Colorado.

     88. On April 01, 2019, FBI Special Agent Joel Nishida went to 308 Mountain View Road

        Unit B in Johnstown, Colorado for the purpose of obtaining a legal description and

        observe and activity at this location relevant to the ongoing criminal investigation.

     89. SA Nishida obtained the legal description described as follows: 308 Mountain View

        Road Unit B, Johnstown, Colorado. The building is cream in color with grey trim along

        the top of the building. The number “308” appears in the grey trim on the front (north

        side) of the building. There are eight units in the building marked “A through H”. Each

        unit appears to have access to a second story area directly above each first floor unit.

        Each unit has a rolling bay door at the back of the building. Unit B is designated with

        the letter “B” in white on the window and below has “Colorado PSE” in white on the

        window to the left of the unit B front door. At the rear of the building there is a grey



                                                                                                   32
Case 1:19-sw-05377-KLM Document 1-1 Filed 04/03/19 USDC Colorado Page 33 of 36




        door marked “B” in white. This door is directly to the right of the second bay door from

        the south.


     90. Your affiant found that on the fraudulent applications referenced in this affidavit

        submitted by Marre to “T-Mobile” and “Sprint”, Marre claimed his work address was

        308 Mountain View “Ave” or “Avenue”. SA Nishida took a photo of the street sign for

        this street which shows “MOUNTAIN VIEW RD.”

     91. On April 1, 2019 at about 07:15 a.m. SA Nashida observed Matthew Marre’s black in

        color Ford Taurus, Colorado license DDA954 parked in front of 308 Mountain View

        Road Unit B.

     92. DDA954 lists to Colorado PSE LCC. This LLC is listed with the Colorado Secretary of

        State’s Office with Matthew Marre as the registered agent.

     93. SA Nishida later watched a white Dodge pull up to 308 Mountain View Road. A white

        male exited the vehicle and appeared to contact Marre.

     94. Shortly after, the white male and Matthew Marre, who was identified by SA Nishida

        exiting Unit B, got into Marre’s black Ford Tarus and drove away from the area.

     95. Based on surveillance limitations, SA Nishida was unable to follow Marre’s vehicle.

        Your affiant reviewed Marre’s cell phone “ping” data and found that it was located at or

        near a café at 2842 SE Frontage Road in Johnstown, Colorado.

     96. SA Nishida went to the café located at 2842 SE Frontage Road in Johnstown and

        positively identified Marre in the business. Marre’s black Ford was in the parking lot.

     97. At about 10:27 a.m., Marre and the unidentified white male exited the café and got into

        Marre’s black Ford and returned to 308 Mountain View Road Unit B and re-entered the


                                                                                                  33
Case 1:19-sw-05377-KLM Document 1-1 Filed 04/03/19 USDC Colorado Page 34 of 36




        business. This was also confirmed by the “pings” your affiant was reviewing on Marre’s

        cell phone.

     98. On April 2, 2019, your affiant contacted Beth Ham, senior investigator for the State of

        Colorado Department of Regulatory Agencies. Ham’s duties include investigating

        compliance of the State of Colorado rules and regulations surrounding Bail Bond

        Companies. Ham advised “bail recovery agents” also called “bounty hunters” are not

        currently regulated by the State of Colorado.

     99. Ham advised that in her training and experience Bail Bonds companies do collect

        information from persons they post bond for in pending criminal matters. Typically they

        collect the arrested person’s name, address, phone numbers, names of family and

        friends, to include any contact information and other data that could be used to locate the

        arrested person if they fail to abide by bond conditions.

     100. Ham stated the information requested by Bail Bond companies is not on a standard

           state form, and is often called an “application” to be filled out by the arrested person

           requesting bond.

     101. Ham believes the information obtained by the bail bond companies would be

           transferred to the “Bail recovery agents” and or “bounty hunters” for locating and

           detained the person on the bond.

     102. Your affiant believes that during the above listed March 23, 2018 incident, Marre and

           his co-conspirator Cody Daig, illegally obtained information from T-Mobile using

           Matthew Marre’s cell phone and then received, stored, and plotted the illegally




                                                                                                   34
Case 1:19-sw-05377-KLM Document 1-1 Filed 04/03/19 USDC Colorado Page 35 of 36




           obtained information on a “Laptop” (common term for laptop computer) in the care

           and custody of Marre.

     103. Your affiant further believes since January 2018, Matthew Marre obtained requests

           from bail bond companies to locate and detain persons wanted for bail bond

           violations. Your affiant believes that bail bond companies supplied Marre with

           personal information to include phone numbers of the wanted person, his family and

           friends, and that Marre (at least 16 times as referenced in this affidavit) used phone

           numbers related to persons in default of their bond conditions to illegally obtain data

           from Verizon, Sprint and T-Mobile.

     104. Your affiant believes the illegally obtained information and related documents are

           stored in the business of Colorado PSE Inc. in both paper and electronic data formats,

           under the care and custody of Matthew Marre and is located at 308 Mountain View

           Road Unit B, Johnstown, Weld County, Colorado.

     105. Thus your affiant requests a search warrant for 308 Mountain View Road Unit B to

           obtain the following:

           a. All cell phones both active and inactive that could have been used by Matthew

               Marre using cell phone number 720-354-0721,

           b. All computers that can be used to store, receive or submit information to Sprint,

               T-Mobile and or Verizon as referenced in this affidavit.

           c. Paperwork, logos, business cards, identification documents that identify Matthew

               Marre, Cody Daig, and/or other persons as law enforcement officers or

               preforming law enforcement activity.




                                                                                                    35
Case 1:19-sw-05377-KLM Document 1-1 Filed 04/03/19 USDC Colorado Page 36 of 36




            d. Bills, receipts, logs, reports, printed emails, spread sheets and other business

                documents that related to the location of persons by Matthew Marre and Colorado

                PSE Inc.

                                          CONCLUSION

     106. Based on the investigation described above, probable cause exists to believe that at

            the business located at the place described in Attachment A, will be found evidence,

            fruits, and instrumentalities of a violation of 18 U.S.C. § 1039, Fraud in Connection

            with Obtaining Confidential Phone Records.

     107. I, therefore, respectfully request that the attached warrant be issued authorizing the

            search and seizure of the items listed in Attachment B.

 I declare under penalty of perjury that the foregoing is true and correct to the best of my
 information, knowledge, and belief.

                                               s/Michael Thrapp
                                               MICHAEL THRAPP
                                               TASK FORCE OFFICER
                                               FBI (Denver) Safe Streets Task Force


                            SE day of Apr
    Sworn to before me this_____       April, 2019.


    ____________________________
    United States Magistrate Judge

 Application for search warrant was reviewed and is submitted by Greg Holloway,
 Assistant United States Attorney




                                                                                                   36
